          Case 3:19-cv-01999-MEM-EBC Document 12 Filed 04/20/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

HUGO ARELLANO-AYLLON,                       :
                                                CIVIL ACTION NO. 3:19-1999
                          Petitioner        :
                                                     (JUDGE MANNION)
                   v.                       :

WARDEN CRAIG A. LOWE,                       :

                          Respondent        :

                                        ORDER1

            Upon consideration of the petition for writ of habeas corpus pursuant

to 28 U.S.C. §2241 (Doc. 1), and for the reasons set forth in the Court’s

Memorandum of the same date, IT IS HEREBY ORDERED that:

            1.     Petitioner’s petition for writ of habeas corpus is DENIED
                   WITHOUT PREJUDICE to his right to seek relief by filing
                   another petition should his detention become arbitrary or
                   unreasonable.

            2.     The Clerk or Court is directed to CLOSE this case.


                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

Dated: April 20, 2020
19-1999-01 order




            1
      This matter has been reassigned due to the death of the Honorable
James M. Munley.
